DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claims 1, 3, 7, 8, 12-14, and 17-19 were amended.
This is a Non-Final Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. With respect to claim 1 applicant argues the following:
On pages 9-10 applicant argues “As illustrated above, paragraph [0074] generally describes predicting a set of predicted storage IO characteristics, and fails to more specifically disclose or suggest predicting an occurrence of an event of interest associated with the application specific triggering criteria ‘wherein the event of interest comprises at least one of an error associated with one or more of the plurality of nodes and a performance degradation of an application running at one or more of the plurality of nodes’.  Moreover, while paragraph 74 describes determining a snapshot plan, paragraph [0074[ fails to more specifically disclose or suggest ‘trigger[ing] a snapshot event based on…the event of interest…the snapshot event being triggered prior to the occurrence of the event interest’.  Beedu fails to disclose or suggest whether the snapshot plan would trigger a snapshot prior, during or after an event of interest or the set of storage IO characteristics described in paragraph [0074].”
Examiner respectfully disagrees with the applicant, and has further clarified his mappings specifically, paragraph 69 further in support of paragraph 74 teaches a snapshot strategy which s specified by the data manager to trigger snapshot events based on objects such as “data loss” (event of interest) which can be in view of BRI construed to be a performance degradation.
The teaching for “…the snapshot event being triggered prior to the occurrence of the event interest” is taught by the reference Nagargadde, Fig 3:308 – which teaches taking a snapshot prior to any occurrence of an event interest specifically, 308 teaches “any remaining information may be stored, which may include meta information such as time and date of the snapshot, types of information stored, versions and other information about the snapshot and system configurations”.
Applicant further argues on page 10, “Beedu still fail to disclose or suggest ‘predict[ing] a recovery state associated with the plurality of nodes, the recovery state comprising a state without at least one of the error and the performance degradation’ or ‘based on the predicted recovery state, identify[ing] a recovery snapshot from a set of snapshots in the snapshot database.” 
“a recovery state associated with the plurality of nodes” however Nagargadde teaches this in Fig 3. As mapped below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beedu et al., (US 20200034718) in view of Nagargadde; et al. (US 9141683) in view of Virk et al. (US 20100257403) 

As for claim 1, Beedu teaches a system comprising: one or more processors; and at least one non-transitory computer-readable medium having stored thereon instructions which, when executed by the one or more processors, cause the one or more processors to:
receive application specific triggering criteria for generating an end-to-end hybrid cloud snapshot (Beedu; Each node in a cluster of a distributed computing and storage system (hybrid cloud) might have an IO controller 102.sub.1 that services a set of user VMs 104.sub.1. snapshots, clones, and/or other functions. Data associated with each of the user VMs 104.sub.1 (e.g., user data, user data snapshots, VM clones, etc.) can be stored in a distributed storage 110.sub.1 as directed by the IO controller 102.sub.1.  [0023]; the snapshot planning engine (generating snapshot) 162.sub.1 can use a predictive model 164.sub.1 to predict certain storage IO characteristics based on attributes describing the historical storage IO activity 122.sub.1 (operation 174). One instance of such predicted storage IO characteristics (triggering criteria) might be a predicted storage IO characteristic 126.sub.1 showing a predicted amount of changed data (e.g., predicted A) varying over time. Other metrics (e.g., egress traffic, storage usage, CPU usage, snapshot activity, cumulative spend, etc.) and/or other parameters can comprise the predicted storage IO characteristics determined by the predictive model 164.sub.1. [0033] ;); 
predict an occurrence of an event of interest associated with the application specific triggering criteria, wherein the event of interest comprises at least one of an error associated with one or more of a plurality of nodes and performance degradation of an application running at one or more of the plurality of nodes (Beedu; The shown embodiment implements a portion of a computer system, presented as system 6A00, comprising a computer processor to execute a set of program code instructions (module 6A10) and modules for accessing memory to hold program code instructions to perform: capturing one or more storage IO attributes characterizing a set of generating at least one predictive model (predict an occurrence of the event of interest) derived from at least some of the storage IO attributes to predict a set of predicted storage IO characteristics (at least one of a system error and a performance degradation of an application running at one or more of the plurality of nodes) (module 6A30); receiving one or more snapshot planning parameters (module 6A40); applying the snapshot planning parameters to the predicted storage IO characteristics to generate one or more objective spaces (module 6A50); and determining at least one snapshot plan from at least one plan associated with the objective spaces (module 6A60). [0074]; and Paragraph69 – teaches a snapshot strategy specified by the data manager to trigger snapshot events based on objectives such as “data loss” which would read on error and/or performance degradation,  further supported teaching in paragraphs 74 and 75, Beedu);
trigger a snapshot event based on a machine learning model and the event of interest associated with the application specific triggering criteria (Beedu; certain portions of the storage IO attributes 308 might describe one or more instances of the historical storage IO activity 122.sub.2 stored in a measurement data store (e.g., measurement data 322). The snapshot planning engine 162.sub.1 can use the storage IO attributes 308 and/or other information to form one or more instances of the predictive model (specific triggering criteria) 164.sub.1. The predictive model 164.sub.1 can be formed using various machine learning techniques (machine learning model). For example, a portion of a set of the storage IO attributes 308 can be used to train one or more instances of a learning model. A different portion of the set of the storage IO attributes 308 can then be used to validate the learning models. The processes of training and/or validating can be iterated until a selected instance of the learning models or a 0049] ;); 
Although Beedu teaches snapshot database (Beedu; the optimum of a given instance of the dynamic object spaces 374.sub.1 can define certain snapshot plan attributes (e.g., snapshot interval, snapshot storage location, etc.) that best align to the objectives and/or constraints associated with the respective portion of the snapshot planning period. As shown, according to certain embodiments, such snapshot plan attributes describing the snapshot plans 376 can include a site identifier (e.g., site ID), a logical file identifier (e.g., logical file ID), a timestamp, a storage location, one or more activity alerts, and/or other attributes. In some embodiments, the snapshot plans 376 can be stored in a planning data store (snapshot database) (e.g., planning data 326). [0056] ;), 
predicting a recovery state associated with the plurality of nodes, the recovery state comprising a state without at least one of the error and the performance degradation; and based on the predicted recovery state, identify a recovery snapshot from a set of snapshots in the snapshot database (Beedu; the metadata 114.sub.1 can facilitate snapshotting in the distributed computing and storage system (snapshot database comprises a plurality of network snapshots associated with a network). As an example, such snapshots can serve as virtual and/or physical copies of certain sets of data to facilitate compliance with various data management policies, such as pertaining to data restore, data retention, disaster recovery (DR), data backup, site replication, and/or other aspects of data management. Such data management policies might further be characterized by one or more data management objectives. For example, a data management objective for a data restore policy might be to minimize the cost of taking snapshots to facilitate restore points, given certain constraints such as a data management 0027]; the plan review window 558 can be used by the data manager 160.sub.2 to perform various operations. For example, the data manager 160.sub.2 might click the "Generate Recommended Plans" to view a set of snapshot plans that best fit the specified objectives subject to the specified constraints (generating a recovery model based on a snapshot database). In some cases, various predicted metrics associated with the recommended snapshot plans can be presented to facilitate plan selection by the data manager 160.sub.2. The data manager 160.sub.2 might further use the plan review window 558 to "View Current Plan Performance". For example, the most recent measured performance of the current snapshot plan might be presented with the predicted performance of the recommended plans to further facilitate plan selection by the data manager 160.sub.2. [0071] ;).
Beedu does not explicitly detail aggregate snapshots from a plurality of nodes in a hybrid cloud network into the end-to-end hybrid cloud snapshot, wherein each snapshot comprises state information associated with a respective node and captured prior to an event of interest associated with the application specific triggering criteria; and store, in a snapshot database, the end-to-end hybrid cloud snapshot; and the snapshot event being triggered prior to the occurrence of the event of interest.
However, Nagargadde teaches aggregate snapshots from a plurality of nodes in a hybrid cloud network into the end-to-end hybrid cloud snapshot, wherein each snapshot comprises state information associated with a respective node and captured prior to an event of interest associated with the application specific triggering criteria (Nagargadde; The set of nodes 200 may be used to aid in the taking of a snapshot, such as in a process of preparing a snapshot 300 remaining information may be stored, which may include meta information such as time and date of the snapshot, types of information stored, versions and other information about the snapshot and system configurations (state information associated with a respective node). (30) [Column 5, Line 47- Column 6, Line 10]; The set of nodes may be traversed such that an underlying computing resource may be reviewed for computing resource data to store in a snapshot (plurality of nodes in a hybrid cloud network into the end-to-end hybrid cloud snapshot). The computing resource data gathered may be stored in an order that is useful for provisioning resources from the snapshot.(31) [Column 6, Lines 10-32]; The control plane 402 and/or data plane 404 may use these services in performing distributed computing system snapshots. When requested to prepare a snapshot of the network of computing resources, the control plane may request that each service associated with a computing resource in the tree prepares a snapshot (prior to an event of interest associated with the application specific triggering criteria). The control plane can then aggregate and/or link the snapshots. Computing resources that depend on other computing resources may request a snapshot of the other computing resources when a snapshots may be aggregated in any of several different ways. In one embodiment, the snapshots are aggregated as one image, such that a snapshot is contained in one or more files grouped together (aggregate snapshots from a plurality of nodes in a hybrid cloud network into the end-to-end hybrid cloud snapshot, wherein each snapshot comprises state information associated with a respective node). In another embodiment, the snapshots are aggregated as a reference layout. The individual computing resource snapshots may be managed by their respective services, but the individual computing resource snapshots may contain links or references to other related individual computing resource snapshots. For example, the subnet snapshot described above may contain the timestamp and identification reference of the instance and data store snapshots. (36) [Column 7, Line 43 – Column 8, Line 28] ;).
Beedu and Nagargadde which deal with maintaining and managing snapshots over a distributed network, to have combined them by incorporating aggregating snapshots across distributed nodes (Nagargadde) with generating snapshots over a distributed network based on network criteria (Beedu). The motivation to combine is to make the system more efficient and user friendly as various techniques have been employed to effectively backup and restore distributed computer systems, due to the complexity of the tasks, the employed techniques are of varied success (Nagargadde [Column 1, Lines 32-50];).
Beedu as modified by Nagargadde does not explicitly detail store, in a snapshot database, the end-to-end hybrid cloud snapshot.
However, Virk teaches store, in a snapshot database, the end-to-end hybrid cloud snapshot (Virk; network storage locations 120 can correspond to a hybrid P2P/cloud backup architecture (end-to-end hybrid cloud snapshot), wherein one or more network storage locations 120 correspond to respective designated cloud servers on the Internet and one or more other network storage locations 120 correspond to respective local peer or super-peer machines. [0029]; backup data (snapshot) corresponding to a restoring peer machine 410 can be distributed among respective data stores 452, 462, and/or 472 at one or more peer machines 450, one or more super peer machines 460, and/or one or more cloud storage locations 470. In addition, although not illustrated in system 400, data corresponding to restoring peer 410 can additionally be stored locally at restoring peer 410. In addition to respective data stores 452, 462, and/or 472, respective peers 450, super peers 460, and/or cloud servers 470 can additionally employ respective data indexes 454, 464, and/or 474 (e.g., as created by an indexing component 312 and distributed by a distribution component 310) or data index portions snapshot portions) (e.g., as created by an index division component 314) that provide metadata relating to some or all data stored within system 400 and their respective locations within system 400. Additionally and/or alternatively, a data index 422 or a portion thereof can be located at restoring peer 410. [0042]; network analysis component 510 can determine one or more optimal locations from which to distribute and/or retrieve information based on a variety of factors. For example, with respect to a given node location within a backup system (plurality of nodes), a node capacity analysis component 512 can be utilized to determine the storage capacity of a network node, a node health analysis component 514 can be utilized to assess the health of a network node (e.g., with respect to uptime, stability, average processor loading, etc.), and a node availability analysis component 516 can be utilized to assess the availability of a network node (e.g., with respect to powered-on or powered-off status, availability to service a particular request, etc.). [0052];) and the snapshot event being triggered prior to the occurrence of the event of interest (Virk; In accordance with one aspect, restoring peer 410 can additionally contain a boot component 428, which can facilitate a network boot of restoring peer 410 from one or more remote locations in system 400. Thus, in one example, in the event that restoring peer 410 is unable to boot using locally available information (e.g., due to a system failure (occurrence of the event of interest)), boot component 428 can be triggered to boot restoring peer 410 from an external entity in order to initiate system restoration (trigger the snapshot event prior to the occurrence of the event of interest) using any suitable techniques. For example, a network boot can be performed as a Preboot Execution Environment (PXE) boot and/or a similar type of network boot, initiated using a physical restoration disk, and/or initialized in any other suitable manner. [0047] ;).
Beedu as modified by Nagargadde and Virk which deal with maintaining and managing snapshots over a distributed network, to have combined them by incorporating maintaining a hybrid cloud store (Virk) with aggregating snapshots across distributed nodes and generating snapshots over a distributed network based on network criteria (Beedu as modified by Nagargadde). The motivation to combine is to make the system more efficient and user friendly as it could implement network-based backup techniques with improved efficiency (Virk [0002] ;).


	
Claim 8 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.

Claim 17 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.

	

As for claims 2 and 9, Beedu as modified by Nagargadde and Virk teaches a system and method of claims 1 and 8, wherein the application specific triggering criteria specifies the event of interest and wherein the snapshot event is triggered a period of time before the event of interest (Beedu; the snapshot planning engine 162.sub.1 can use a predictive model 164.sub.1 to predict certain storage IO characteristics based on attributes describing the historical storage IO predicted storage IO characteristic 126.sub.1 showing a predicted amount of changed data (before the event of interest) (e.g., predicted A) varying over time. Other metrics (e.g., egress traffic, storage usage, CPU usage, snapshot activity, cumulative spend, etc.) and/or other parameters can comprise the predicted storage IO characteristics determined by the predictive model 164.sub.1. [0033]; constraint on one variable can be derived from a constraint on another variable. As examples, the number, and/or start time (period of time before the event of interest), and/or frequency of snapshots taken might be derived from a constraint (specific triggering criteria specifies an event of interest) of the form, "do not exceed X% of CPU when taking snapshots", or "do not exceed X% of memory usage when taking snapshots". [0038] ;).


As for claims 3 and 18, Beedu as modified by Nagargadde and Virk teaches the system and medium of claims 1 and 17, wherein the recovery snapshot is identified further based on a set of snapshot parameters from at least one of a configuration file and a user input (Fig 5B, paragraph 68 – teaches a data manager interface for dynamic data snapshot management using predictive model).


As for claim 4, Beedu as modified by Nagargadde and Virk teaches the system of claim 1, wherein triggering the snapshot event comprises transmitting snapshot generation instructions to one or more of the plurality of nodes in the hybrid cloud network (Beedu; The dynamic generate a snapshot plan by applying certain data management objectives to the variable characteristics (triggering the snapshot event) 144 determined by the predictive model 164.sub.1 (operation 176). In some cases, the data management objectives can be subject to certain constraints. Specifically, a user interface 158.sub.1 might be provided to implement functions in the data manager 160.sub.1 so as to establish certain objectives and/or constraints pertaining to a snapshot strategy that can be applied to the variable characteristics 144 from the predictive model 164.sub.1, resulting in a dynamic snapshot plan 128.sub.1. The dynamic snapshot plan 128.sub.1 can comprise varying snapshot intervals and/or varying storage locations and/or other varying attributes that serve to optimize (e.g., minimize, maximize, etc.) the specified objectives subject to the various constraints provided.  [0036]; As shown in the environment 200, a group of nodes (e.g., node1 202.sub.1, node2 202.sub.2, . . . , nodeN 202.sub.N) can form a distributed storage and compute platform that comprises a distributed storage fabric 210. The distributed storage fabric 210 can appear to an instance of a hypervisor (e.g., hypervisor 204.sub.1, hypervisor 204.sub.2, . . . , hypervisor 204.sub.N) and associated user virtual machines (e.g., user VMs 104.sub.1, user VMs 104.sub.2, . . . , user VMs 104.sub.N, respectively) at each node as a centralized storage array (to one or more of the plurality of nodes in the hybrid cloud network), while the storage IO operations associated with the VM IO operations (e.g., VM IO operations 106.sub.1, VM IO operations 106.sub.2, . . . , VM IO operations 106.sub.N, respectively) can be processed locally to each node by a local IO controller (e.g., IO controller 102.sub.1, IO controller 102.sub.2, . . . , IO controller 102.sub.N, respectively) to provide the highest performance.  [0041]; The transmit and receive messages that can be composed of configuration data, and/or any other forms of data and/or instructions (transmitting snapshot generation instructions) organized into a data structure (e.g., communications packets). In some cases, the data structure includes program code instructions (e.g., application code), communicated through Internet 748 and/or through any one or more instances of communications link 715. Received program code may be processed and/or executed by a CPU as it is received and/or program code may be stored in any volatile or non-volatile storage for later execution. [0097];).

As for claim 5, Beedu as modified by Nagargadde and Virk teaches the system of claim 1, wherein instructions, when executed by the one or more processors, cause the one or more processors to receive network performance metrics for the hybrid cloud network, wherein the triggering of the snapshot event is further based on the network performance metrics (Beedu; certain portions of the storage IO attributes 308 might describe one or more instances of the historical storage IO activity 122.sub.2 stored in a measurement data store (e.g., measurement data 322). The snapshot planning engine 162.sub.1 can use the storage IO attributes 308 and/or other information to form one or more instances of the predictive model 164.sub.1. The predictive model 164.sub.1 can be formed using various machine learning techniques. For example, a portion of a set of the storage IO attributes 308 can be used to train one or more instances of a learning model. A different portion of the set of the storage IO attributes (performance) 308 can then be used to validate the learning models. The processes of training and/or validating can be iterated until a selected instance of the learning models or a weighted combination of learning models behaves within target tolerances (e.g., with respect to predictive statistic metrics (triggering of the snapshot event is further based on the network performance metrics), descriptive statistics, significance tests, etc.). [0049];).

As for claim 6, Beedu as modified by Nagargadde and Virk teaches the system of claim 1, wherein each snapshot further comprises feature information, and wherein the instructions, when executed by the one or more processors, cause the one or more processors to index the end-to-end hybrid cloud snapshot based on the feature information associated with the snapshots (Virk; In another example, a map, index (configured by machine-readable instructions to index the end-to-end hybrid cloud snapshot), and/or other metadata relating to respective blocks stored by system 100 and their respectively corresponding network storage locations 120 can be maintained by client machine 110 and/or network storage location(s) 120. Accordingly, query component 112 and/or data retrieval component 114 can be configured to look up locations of respective information using the index. Additionally or alternatively, data retrieval component 114 can be configured to determine optimal locations of respective blocks or segments of information (snapshot portions from the plurality of nodes) using network analysis techniques based on factors such as location, health, network topology, peer type (e.g. peer or super-peer), storage location availability, or the like (based on the feature information associated with the snapshot portions). In one example, such techniques can be performed with or without the aid of statistical learning algorithms and/or other artificial intelligence (AI), machine learning, or automation tools. Techniques for performing this network analysis are provided in further detail infra. [0030];). The motivation to combine is the same as previously provided. 


As for claims 7 and 19, Beedu as modified by Nagargadde and Virk teaches the system and medium of claims 1 and 17, wherein in the recovery snapshot is selected from a set of end-to-end-hybrid cloud snapshots including the end-to-end hybrid cloud snapshot (Paragraphs 29 & 31 – teaches a restore operation utilizing hybrid p2p/cloud backup architecture, Virk) and wherein the snapshot event is triggered at one or more periods of time before reaching a threshold associated with at least one of the error and the performance degradation (Paragraph69 – teaches a snapshot strategy specified by the data manager to trigger snapshot events based on objectives such as “data loss” which would read on error and/or performance degradation,  further supported teaching in paragraphs 74 and 75, Beedu). 

As for claim 10, Beedu as modified by Nagargadde and Virk teaches the method of claim 8, wherein the plurality of nodes in the hybrid cloud network include at least one of a server, a virtual machine, a container, a micro-service, a switch, a router, a data center, or a sub-network (Beedu; a group of nodes (e.g., node1 202.sub.1, node2 202.sub.2, . . . , nodeN 202.sub.N) can form a distributed storage and compute platform that comprises a distributed storage fabric 210. The distributed storage fabric 210 can appear to an instance of a hypervisor (e.g., hypervisor 204.sub.1, hypervisor 204.sub.2, . . . , hypervisor 204.sub.N) and associated user virtual machines (e.g., user VMs 104.sub.1, user VMs 104.sub.2, . . . , user VMs 104.sub.N, respectively) at each node as a centralized storage array, while the storage IO operations associated with the VM IO operations (e.g., VM IO operations 106.sub.1, VM IO operations 106.sub.2, . . . , VM IO operations 106.sub.N, respectively) can be processed locally to each node by a local IO controller (e.g., IO controller 102.sub.1, IO controller 102.sub.2, . . . , IO 0041];).

As for claim 11, Beedu as modified by Nagargadde and Virk teaches the method of claim 8, further comprising: transmitting, to a user system associated with a network administrator, a request to initiate generation of the snapshot (Beedu; Improvements can be brought to bear such as approaches to snapshot planning that address quantitative data management objectives in systems that exhibit highly varying storage IO patterns. For example, improvements might provide a user interface 156.sub.1 that goes beyond merely permitting a data manager (e.g., an IT administrator) to specify a static snapshot frequency (operation 172) so as to produce a static snapshot plan (request to initiate generation of the snapshot) 124. [0028];); 
and receiving, from the user system, instructions to initiate the generation of the snapshot (Virk; query component 112, data retrieval component (receiving, from the user system, instructions to initiate) 114, system restore component 116, and/or file/image reassembly component (generation of the snapshot)118 can utilize one or more authentication measures to provide a secure connection to network storage location(s) 120 for rebuilding client machine 110. For example, prior to or during a query performed by 112 and/or a transfer request performed by data retrieval component 114, a user of client machine 110 can authenticate and sign on to one or more network storage locations 120 to complete said operation(s). [0032];). The motivation to combine is the same as previously presented. 

As for claim 12, Beedu as modified by Nagargadde and Virk teaches the method of claim 8, further comprising: generating a recovery model based on the snapshot database, wherein the snapshot database comprises a plurality of snapshots (Beedu; the metadata 114.sub.1 can facilitate snapshotting in the distributed computing and storage system (snapshot database comprises a plurality of network snapshots associated with a network). As an example, such snapshots can serve as virtual and/or physical copies of certain sets of data to facilitate compliance with various data management policies, such as pertaining to data restore, data retention, disaster recovery (DR), data backup, site replication, and/or other aspects of data management. Such data management policies might further be characterized by one or more data management objectives. For example, a data management objective for a data restore policy might be to minimize the cost of taking snapshots to facilitate restore points, given certain constraints such as a data management spending budget, a storage allocation maximum budget, a maximum data change between restore points, a recovery point objective (RPO), and/or other constraints. [0027]; the plan review window 558 can be used by the data manager 160.sub.2 to perform various operations. For example, the data manager 160.sub.2 might click the "Generate Recommended Plans" to view a set of snapshot plans that best fit the specified objectives subject to the specified constraints (generating a recovery model based on a snapshot database). In some cases, various predicted metrics associated with the recommended snapshot plans can be presented to facilitate plan selection by the data manager 160.sub.2. The data manager 160.sub.2 might further use the plan review window 558 to "View Current Plan Performance". For example, the most recent measured performance of the current snapshot plan 0071];); 
receiving parameters for a desired recovery state corresponding to the recovery state (Virk; blocks or segments corresponding to respective information can be single instanced and/or otherwise de-duplicated across client machine 110 and network storage location(s) 120 such that client machine 110 can rebuild information by obtaining less than all information corresponding to the information to be rebuilt. For example, network data store(s) 120 can contain respective images and/or a series of incremental images that correspond to respective states or versions of client machine (desired recovery state) 110 over time, and query component 112 can facilitate recovery of client machine 110 to a selected version and/or corresponding point in time by identifying for retrieval only blocks of images or incremental images (receiving parameters) that are not locally stored by client machine. Locally stored blocks at client machine 110 can correspond to, for example, blocks distributed during the backup process and/or blocks corresponding to a current version or operational state of client machine 110 (e.g. thereby allowing restoration to be conducted by merging respective received blocks with a current version of client machine 110). Additionally or alternatively, query component 112 can facilitate retrieval of blocks relating to recovery of client machine 110 to a default state, which can correspond to, for example, the state of client machine 110 at its creation, at the time of installation of a given OS, and/or any other suitable time. [0028]; Referring to FIG. 7, a method 700 for restoring a system using a distributed backup network is illustrated. At 702, one or more files, images, or increments thereof associated with a desired system state to be restored are identified (e.g., by a query component 112). At 704, information relating to respective portions of the one or more images, files, or increments identified at 702 is obtained () (e.g. 0060];); 
and identifying recovery snapshot from the plurality of snapshots based on the recovery model and the parameters for the desired recovery state (Virk; FIG. 9 illustrates a method 900 for identifying, retrieving, and restoring data in a network-based backup environment. At 902, a set of blocks corresponding to information including one or more images, files, or image/file segments to be restored are identified (e.g., by a query component 420). At 904, locations of respective blocks identified (identifying a recommended network snapshot from the plurality of network snapshots based on the recovery model) at 902 at one or more peers (e.g., peers 450), one or more super peers (e.g., super peer 460), and/or one or more cloud servers (e.g., cloud server(s) 470) are determined (e.g., by an index lookup component 424) using a local index (the parameters for the desired recovery state)( e.g., data index 422) or a remote index (e.g., data indexes 454, 464, and/or 474). At 906, the blocks identified at 902 are retrieved (e.g., by a data retrieval component 430) from the locations determined at 904. At 908, the information identified at 902 is restored (e.g. via a system restore component 440) using the blocks retrieved at 906 at least in part by subtracting the retrieved blocks from a locally available version of the information identified at 902. [0062];). The motivation to combine is the same as previously presented. 

As for claim 13, Beedu as modified by Nagargadde and Virk teaches the method of claim 12, further comprising: transmitting, to a user system associated with a network administrator, a request to initiate recovery of the network based on the recovery snapshot (Beedu; such snapshots can serve as virtual and/or physical copies of certain sets of data to facilitate compliance with various data management policies, such as pertaining to data restore, data retention, disaster recovery (initiate recovery of the network) (DR), data backup, site replication, and/or other aspects of data management. Such data management policies might further be characterized by one or more data management objectives. For example, a data management objective for a data restore policy might be to minimize the cost of taking snapshots to facilitate restore points, given certain constraints such as a data management spending budget, a storage allocation maximum budget, a maximum data change between restore points, a recovery point objective (RPO), and/or other constraints [0027]; Improvements can be brought to bear such as approaches to snapshot planning that address quantitative data management objectives in systems that exhibit highly varying storage IO patterns. For example, improvements might provide a user interface 156.sub.1 that goes beyond merely permitting a data manager (e.g., an IT administrator) to specify a static snapshot frequency (operation 172) so as to produce a static snapshot plan (request to initiate recovery of the network based on the recommended snapshot) 124. [0028];); 
and receiving, from the user system, instructions to initiate the recovery of the network based on the recommended snapshot (Virk; FIG. 9 illustrates a method 900 for identifying, retrieving, and restoring data (initiate) in a network-based backup environment. At 902, a set of blocks corresponding to information including one or more images, files, or image/file segments to be restored are identified (e.g., by a query component 420). At 904, locations of respective blocks identified (initiate the recovery of the network based on the recommended snapshot) at 902 at one or more peers (e.g., peers 450), one or more super peers (e.g., super peer 460), and/or one or more cloud servers (e.g., cloud server(s) 470) are determined 0062];). The motivation to combine is the same as the previously presented. 

As for claim 14, Beedu as modified by Nagargadde and Virk teaches the method of claim 12, further comprising transmitting, to a user system associated with a network administrator, a communication specifying the recovery snapshot (Virk; FIG. 9 illustrates a method 900 for identifying, retrieving, and restoring data in a network-based backup environment. At 902, a set of blocks corresponding to information including one or more images, files, or image/file segments to be restored are identified (e.g., by a query component 420). At 904, locations of respective blocks identified (identifying a recommended network snapshot from the plurality of network snapshots based on the recovery model) at 902 at one or more peers (e.g., peers 450), one or more super peers (e.g., super peer 460), and/or one or more cloud servers (e.g., cloud server(s) 470) are determined (e.g., by an index lookup component 424) using a local index ( e.g., data index 422) or a remote index (e.g., data indexes 454, 464, and/or 474). At 906, the blocks identified at 902 are retrieved (e.g., by a data retrieval component 430) from the locations determined at 904. At 908, the information identified at 902 is restored (e.g. via a system restore component 440) using the blocks retrieved at 906 at least in part by subtracting the retrieved blocks from a locally available version of the information identified at 902. [0062]; One possible communication between a client 1102 and a server 1104 can be in 0081];). The motivation to combine is the same as previously presented.

As for claim 15, Beedu as modified by Nagargadde and Virk teaches the method of claim 8, wherein the application specific triggering criteria specifies an event of interest, the method further comprising transmitting, to a system associated with a network administrator, a communication indicating an occurrence of the event of interest (Beedu; the snapshot planning engine 162.sub.1 can use a predictive model 164.sub.1 to predict certain storage IO characteristics based on attributes describing the historical storage IO activity 122.sub.1 (operation 174). One instance of such predicted storage IO characteristics might be a predicted storage IO characteristic 126.sub.1 showing a predicted amount of changed data (before the event of interest) (e.g., predicted A) varying over time. Other metrics (e.g., egress traffic, storage usage, CPU usage, snapshot activity, cumulative spend, etc.) and/or other parameters can comprise the predicted storage IO characteristics determined by the predictive model 164.sub.1. [0033]; constraint on one variable can be derived from a constraint on another variable. As examples, the number, and/or start time, and/or frequency of snapshots taken might be derived from a constraint of the form, "do not exceed X% of CPU when taking snapshots", or "do not exceed X% of memory usage when taking snapshots". [0038]; The modules are connected to a communication path 6A05, and any operation can communicate with other operations over communication path (communication indicating an occurrence of the event of interest) 6A05. The modules of the system can, individually or in combination, perform method operations within system 6A00. [0073];).

As for claim 16, Beedu as modified by Nagargadde and Virk teaches the method of claim 8, wherein the aggregated snapshot is an end-to-end hybrid cloud snapshot (Virk; data retrieval component 114 can be configured to obtain respective information from an optimal "path of least resistance" through network storage locations 120. For example, network storage locations 120 can correspond to a hybrid P2P/cloud backup architecture, wherein one or more network storage locations 120 correspond to respective designated cloud servers on the Internet and one or more other network storage locations 120 correspond to respective local peer or super-peer machines. [0029];). The motivation to combine is the same as previously provided.


As for claim 20, Beedu as modified by Nagargadde and Virk teaches the non-transitory computer-readable storage medium of claim 17, wherein the network is at least one of a hybrid cloud network or a multi-cloud network (Virk; data retrieval component 114 can be configured to obtain respective information from an optimal "path of least resistance" through network storage locations 120. For example, network storage locations 120 can correspond to a hybrid P2P/cloud backup architecture, wherein one or more network storage locations 120 correspond to respective designated cloud servers on the Internet and one or more other network storage locations 120 correspond to respective local peer or super-peer machines. [0029];). The motivation to combine is the same as previously provided. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.